UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):January 15, 2013 THE SHERIDAN GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 333-110441 52-1659314 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 11311 McCormick Road, Suite 260, Hunt Valley, Maryland21031-1437 (Address of Principal Executive Offices) (Zip Code) (410) 785-7277 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On January 15, 2013, The Sheridan Group, Inc. (the “Company”) and Bank of America, N. A. entered into the Third Amendment to Third Amended and Restated Credit Agreement (the “Amendment”). The Amendment amends the Third Amended and Restated Credit Agreement between the Company and Bank of America, N. A., as lender and administrative agent, to provide for the Company to have access to $10,000,000 of availability under the facility after the current scheduled maturity date of October 15, 2013 and until the new scheduled maturity date of January 14, 2014. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 10.1.c Third Amendment to Third Amended and Restated Credit Agreement, dated as of January 15, 2013, between The Sheridan Group, Inc. and Bank of America, N.A., as lender and administrative agent. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE SHERIDAN GROUP, INC. Date: January 15, 2013 By: /s/ Robert M. Jakobe Name: Robert M. Jakobe Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX: Exhibit Description 10.1.c Third Amendment to Third Amended and Restated Credit Agreement, dated as of January 15, 2013, between The Sheridan Group, Inc. and Bank of America, N.A., as lender and administrative agent.
